Title: To Thomas Jefferson from George Jefferson, 3 November 1800
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 3d. Novr. 1800.

Your favor of the 24th. ultimo should have been answered by last post agreeably to your request but that I did not return home until a few days ago after an absence of several weeks. it was then handed to me by Mr N—

I immediately waited upon Mr. C—and paid him the sum you directed. I desired him to send you two copies of his work immediately, and the balance at his convenience—but he the next day sent me a packet which from its bulk I suppose must have contained a dozen, and which I forwarded by Mr. Randolph.
Mr. N—having informed me that you intended this letter for me alone I shall keep it with my private papers, and as I could not with propriety charge you with the money above mentioned in the books of G. & J. without filing the Letter in which its payment is directed, I concluded to pay it out of my private funds. it can therefore remain between you & myself, until I have the pleasure of seeing you at Monticello, which I expect will be in the course of the ensuing summer at furthest; as I regretted much not having it in my power to avail myself of your friendly invitation the last. Mr. N. likewise informs me that you expect occasionally to write confidentionally to me upon the subject of politics, and that you wish for me to point out some mode by which your letters may be opened by myself only. The best way which occurs to me at present will be for you to add after the superscription—“for himself”—or to write at the top of the letter “(private)”—and inclose it under a blank cover to G. & J. or perhaps it will be still better if the first letter of this kind which you write is inclosed at a time when you have something to say to G. & J., as it would more certainly be observed.
Your letters never would have been opened except by myself had you not been in the habit of directing to me individually when you wrote upon business which concerned the company. the change however will be soon observed.
I have been endeavouring to get some offer for your tobacco which will be better than shipping it to Philada.—but the most I have been offered is $:5—on a credit ’till the 1st. of Apl—that however I suppose is equal to 6 in Phila. which is as much as could be calculated upon.
I think though that I could get more than 30/ if I were authorised to sell—as most persons expect the offer to be made them. Brown for instance (like himself) refused to make any offer whatever, but observed he would be glad to know what we would take.
I think it probable that 5.½$: could be had if there were more credit purchasers, but there are very few who are perfectly undoubted. Brown though I think is, his conduct respecting Mr. Shorts claim to the contrary notwithstanding.
What passed between us was by message only as he was sick in  bed, or I should have pressed that business—I will see him on it immediately on his recovery.
I am Dear Sir Your Very humble servt.

Geo. Jefferson

